Judgment unanimously reversed on the law and on the facts, and assessment confirmed, with $50 costs and disbursements to appellant city. In this tax certiorari proceeding we find the proof by sales of comparable properties established that the land assessments did not exceed the value of the property. Adjustment of the income by giving a fair allowance for the owner-occupied space and by deleting those expenses not attributable to the operation of the building as distinct from the owner’s business, shows a return which, when capitalized at rates indorsed by claimant’s expert, exceeds the assessed building valuation. Settle order on notice.
Concur — Breitel, J. P., Rabin, Stevens, Eager and Steuer, JJ.